DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 8/25/21, with respect to the rejection in view of Yoshihara (US 2011/0278083) have been fully considered and are persuasive.  The rejection of claims 14-19 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Belleau (US 8851785).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14,15 and 17-19 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Belleau (US 8851785). Belleau discloses an arm/spindle that is formed (see Col. 4 lines 45-46) comprising: 
A spindle body (14);
one or more sockets (16) in the spindle body;

	Regarding claim 15, wherein making or fabricating the spindle/arm includes forming it.
	Regarding claim 17, the spindle body has the sockets within it, wherein the spindle body is formed, thereby meaning that, the sockets are formed.
 	Regarding claim 18, the ball is pressure fit into the member (36) in the socket, (see figure 4.
	Regarding claim 19, the socket has material formed to secure the ball (see figure 4)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,15,16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedard (US 9090313) in view of Yoshihara (US 2011/0278083). Bedard discloses a vehicle spindle comprising:
A spindle body (110);
one or more sockets (see figure below) in the spindle body;
a ball (134) positioned the one or more sockets –{{wherein one can see that a section of the ball is introduced within the socket}}--; wherein the ball is secured in the socket (see figure below).

Regarding claims 15 and 16, the combination of Bedard and Yoshihara end with a spindle body that is made via a molding/forming method.
Regarding claim 17, wherein the combination of Bedard and Yoshimira end with the spindle body having the sockets within it, wherein the spindle body is formed (as Bedard and Yoshihara are combinaed), thereby meaning that, the sockets are formed.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleau in view of Klass (US 6149198). Belleau does not mention a hardening process for the spindle. However, Klass discloses a suspension arm made via a forming process (Col.1 lines 54-56 and Col. 2 lines 58-60) and comprising a hardening process (Col. 2 lines 43-45). It would have been obvious for one of ordinary skill in the art before the effective filing date of the current invention to modify Belleau by adding a hardening process in order to make a much harder, stronger structure, and then tempering the spindle. The combination of Belleau and Klass can be seen as the use of known technique to improve similar devices (methods, or products) in the same way.


    PNG
    media_image1.png
    613
    441
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611